Opinion issued October 30, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00734-CV
                           ———————————
       IN RE COMMITMENT OF RICHARD DARREN GOODWIN



       Original Proceeding on Application for Writ of Habeas Corpus


                         MEMORANDUM OPINION

      Applicant, Richard Darren Goodwin, filed this pro se application for writ of

habeas corpus, pursuant to 28 U.S.C. § 2254, with a few related motions in support

of his application, on September 2, 2014. Although styled as a civil commitment

habeas application, applicant used the standard form for a federal habeas petition

under § 2254 to be filed in a federal district court. Applicant actually claims to

seek federal habeas relief from his February 29, 2012 third-degree felony

conviction, in Montgomery County, for violation of the terms of his 2005 sexually
violent predator (“SVP”) civil commitment order, for which he received a prison

sentence of twenty years.1 However, we lack jurisdiction to consider § 2254

applications because such applications seeking federal habeas relief by state

prisoners can only be filed in federal court. See 28 U.S.C. § 2254(a) (stating that

“[t]he [U.S.] Supreme Court, a Justice thereof, a circuit judge, or a district court

shall entertain an application for a writ of habeas corpus [o]n behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.”);

see, e.g., Malchi v. Thaler, 211 F.3d 953, 956 (5th Cir. 2000) (stating that state

prisoners who challenge the improper denial of good-conduct credit that may result

in earlier release from prison must seek relief under § 2254) (citations omitted).

      To the extent applicant claims he is actually challenging the amended SVP

civil commitment order, we lack jurisdiction to consider it because such a civil

appeal has already been dismissed in 2013 for want of jurisdiction by the Ninth

Court of Appeals, which also concluded that mandamus relief was not warranted.

See In re Goodwin, No. 09-12-00403-CV, 2013 WL 4399145, at *1 (Tex. App.—


1
      The underlying criminal case is styled as Richard Darren Goodwin v. State
      of Texas, No. 09-12-00223-CR, 435th District Court, Montgomery County,
      Texas, the Honorable Michael J. Seiler presiding. Applicant’s initial
      challenge to his 2005 SVP commitment order was rejected in 2006. See In
      re Goodwin, No. 09-05-00534-CV, 2006 WL 3027124, at *1 (Tex. App.—
      Beaumont 2006, no pet.) (citing TEX. HEALTH & SAFETY CODE ANN. §§
      841.001-841.15 (Vernon 2003 & Supp. 2006)).
                                          2
Beaumont Aug. 15, 2013, pet. denied) (mem. op.). The Texas Supreme Court

denied applicant’s petition for review on January 3, 2014, and denied his rehearing

motion on March 28, 2014. See In re Goodwin, No. 13-0739.

      In any event, this application is construed as a criminal habeas application

because the Texas Supreme Court has noted that, “while the initial commitment

proceeding is civil, a prosecution for violating a condition of commitment is

undoubtedly criminal.” In re Commitment of Fisher, 164 S.W.3d 637, 654 (Tex.

2005) (citing TEX. HEALTH & SAFETY CODE ANN. § 841.085).                If a civilly-

committed “person is subsequently convicted of an offense, the statutory duties

imposed through the civil commitment order are suspended while he is imprisoned

for the new offense.”     Goodwin v. State, 416 S.W.3d 90, 97 (Tex. App.—

Beaumont 2013, pet. ref’d).

      Thus, to the extent this application is construed as a state criminal habeas

application challenging applicant’s third-degree felony conviction, the relief sought

by applicant can only be granted by a post-conviction writ of habeas corpus.

Applicant directly appealed his 2012 conviction and on October 30, 2013, his

conviction was affirmed by the Ninth Court. See Goodwin, 416 S.W.3d at 98.

After the Ninth Court’s mandate issued on December 30, 2013, the Texas Court of

Criminal Appeals denied applicant’s two motions for an extension of time to file a

petition for discretionary review on May 7 and June 3, 2014.


                                         3
      Only the Texas Court of Criminal Appeals has jurisdiction to grant state

habeas relief in final post-conviction felony proceedings, which are governed by

Article 11.07 of the Texas Code of Criminal Procedure. See TEX CODE. CRIM.

PROC. ANN. art. 11.07(3)(a) (West Supp. 2013); Olivo v. State, 918 S.W.2d 519,

525 n. 8 (Tex. Crim. App. 1996); Bd. of Pardons & Paroles ex rel. Keene v. Court

of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).

Because applicant’s conviction became final on December 30, 2013, this is a final

post-conviction felony proceeding and, thus, we have no jurisdiction over this

application. See Medina v. State, No. 01-14-00117-CR, 2014 WL 1494304, at *1-

2 (Tex. App.—Houston [1st Dist.] April 15, 2014, no pet.) (mem. op., not

designated for publication) (dismissing appeals of final post-judgment felony

proceedings for lack of jurisdiction).

      Accordingly, we dismiss the application for writ of habeas corpus for want

of jurisdiction. See TEX. R. APP. P. 43.2(f); TEX. CODE CRIM. PROC. ANN. art.

11.07(3)(a); 28 U.S.C. § 2254(a). We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         4